J-S81033-16


NON -PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA                 1   IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                        Appellee

                   v.

CHARLES RASHAWN BROWN

                        Appellant                    No. 137 EDA 2016


             Appeal from the PCRA Order December 14, 2015
           In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP- 51 -CR- 0008440 -2008

BEFORE:   BOWES, J., MOULTON, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                   FILED NOVEMBER 08, 2016

      Appellant appeals pro se from the order entered in the Court of

Common Pleas of Philadelphia County dismissing his petition filed pursuant

to the Post Conviction Relief Act ( "PCRA "), 42 Pa.C.S.A. §§ 9541 -46.       We

affirm.

      The relevant facts and procedural history are as   follows:1   On October

23, 2008, Appellant entered    a    negotiated guilty plea to the charges of

aggravated assault, conspiracy, firearms not to be carried without    a   license,


* Former Justice specially assigned to the Superior Court.
1  The record provided to this Court is sparse. As court -appointed PCRA
counsel indicated in the lower court, "the Quarter Sessions file was
misplaced, and the clerks did their best to reconstruct the file." PCRA
Counsel's No -Merit Letter, filed 10/17/15, at 1. Appellant has raised no
issue concerning the accuracy of the record provided to this Court and has
not sought to supplement the record.
J-S81033-16


and    possession of an instrument of     crime.2      On   that same date,            in

accordance with the plea agreement, Appellant was sentenced to an

aggregate of five years to ten years in prison, to be followed by seven years

of probation. Appellant did not file timely post- sentence motions nor         a   direct

appeal.

        On May 18, 2012, Appellant filed a pro se PCRA        petition,3       and the

PCRA    court appointed counsel. On October 17, 2015, counsel filed        a   motion

to withdraw his representation, as well as   a   Turner/Finley4   no -merit letter.

The PCRA court provided Appellant with notice of its intent to dismiss the

petition, and after receiving no response, by order entered on December 14,

2015, the PCRA court dismissed Appellant's PCRA petition.         The PCRA court

also granted counsel's petition to withdraw his representation. This timely

pro se appeal followed.    The PCRA court did not direct Appellant to file             a


Pa.R.A.P. 1925(b) statement; however, the PCRA court filed            a    Pa.R.A.P.

1925(a) opinion explaining that Appellant's PCRA petition was untimely filed

without meeting any of the timeliness exceptions.



2   18 Pa.C.S.A. §§ 2702, 903, 6106, and 907, respectively.
3   Although Appellant's pro se PCRA petition was docketed on May 21, 2012,
the prison envelope in which Appellant's petition was mailed bears a time
stamp of May 18, 2012. Accordingly, pursuant to the prisoner mailbox rule,
we deem Appellant's instant PCRA petition to have been filed on May 18,
2012. See Commonwealth v. Patterson, 931 A.2d 710 (Pa.Super. 2007)
(discussing the prisoner mailbox rule).
4 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988), and

Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).


                                     -2
J-S81033-16


      Preliminarily, we must determine whether Appellant's instant PCRA

petition was timely filed. See Commonwealth v. Hutchins, 760 A.2d 50

(Pa.Super. 2000).    "Our standard of review of the denial of PCRA relief              is

clear; we are limited to determining whether the PCRA court's findings are

supported by the record and without legal error."              Commonwealth v.
Wojtaszek, 951 A.2d 1169,            1170       (Pa.Super.   2008)   (quotation and

quotation marks omitted).

      Pennsylvania law makes it clear that no court has jurisdiction to hear

an untimely PCRA petition.     Commonwealth v. Robinson, 575 Pa. 500,

837 A.2d 1157 (2003). The most recent amendments to the PCRA, effective

January 19, 1996, provide that       a   PCRA      petition, including   a   second or

subsequent petition, shall be filed within one year of the date the underlying

judgment becomes final. 42 Pa.C.S.A.        §   9545(b)(1). A judgment       is deemed

final "at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of the time for seeking review." 42 Pa.C.S.A.                      §


9545(b)(3).

      The three statutory exceptions to the timeliness provisions in the PCRA

allow for very limited circumstances under which the late filing of          a   petition

will be excused. 42 Pa.C.S.A.    §   9545(b)(1).        To invoke an exception, a

petition must allege and the petitioner must prove:

      (i)      the failure to raise a claim previously was the result of
               interference    by    government officials with the

                                         -3-
J-S81033-16


                   presentation of the claim in violation of the Constitution
                   or the law of this Commonwealth or the Constitution or
                   law of the United States;

       (ii)        the facts upon which the claim is predicated were
                   unknown to the petitioner and could not have been
                   ascertained by the exercise of due diligence; or

       (iii)       the right asserted is a constitutional right that was
                   recognized by the Supreme Court of Pennsylvania after
                   the time period provide in this section and has been
                   held by that court to apply retroactively.

42 Pa.C.S.A.   §   9545(b)(1)(i)- (iii).
       "We emphasize that it is the petitioner who bears the burden to allege

and prove that one of the timeliness exceptions applies."             Commonwealth
v.   Marshall, 596 Pa. 587, 596, 947 A.2d 714, 719 (2008) (citation

omitted).

       In the case before us, Appellant was sentenced on October 23, 2008,

and he filed neither       a   timely post- sentence motion nor       a    direct appeal.

Accordingly, his judgment of sentence became final on Monday, November

24, 2008,5 upon the expiration of the thirty -day period for filing an appeal to

this Court. 42 Pa.C.S.A.        §   9545(b)(3); Pa.R.A.P. 903(a).         Accordingly, he

had one year from that date, or until November 24, 2009, to file a timely

PCRA   petition. See 42 Pa.C.S.A.          §   9545(b). However, Appellant did not file




5 The thirtieth day after sentencing, November 22, 2008, fell on a Saturday,
thus extending the time for appealing to this Court to Monday, November
24, 2008. See 1 Pa.C.S.A. § 1908.


                                               -4
J-S81033-16


his PCRA petition until May 18, 2012, and thus, it is patently untimely. See

42 Pa.C.S.A.   §   9545(b)(1).

      Nevertheless, Appellant suggests that his sentence   is   illegal,6 and thus,

he is not subject to the PCRA's time restrictions.     However, our Supreme

Court has held specifically that, "[a]lthough legality of sentence      is   always

subject to review within the PCRA, [legality of sentencing] claims must still

first satisfy the PCRA's time limits or one of the exceptions thereto."

Commonwealth v. Fahy, 558 Pa. 313, 737 A.2d 214, 223 (1999).

      In the case sub judice, Appellant has not invoked any of the applicable

exceptions to the PCRA, and therefore, we agree with the PCRA court that

Appellant's instant petition was untimely filed.

      Affirmed.




6 We note that Appellant's pro se brief falls well below the standards
delineated in the Pennsylvania Rules of Appellate Procedure. See Pa.R.A.P.
2111(a). "[A]lthough this Court is willing to construe liberally materials filed
by a pro se litigant, pro se status generally confers no special benefit upon
an appellant. Accordingly, a pro se litigant must comply with the procedural
rules set forth in the Pennsylvania Rules of Court." Commonwealth v.
Lyons, 833 A.2d 245, 251 -52 (Pa.Super. 2003) (citations omitted).
Although we could quash or dismiss this appeal for Appellant's failure to
conform materially to the requirements set forth in our Rules of Appellate
Procedure, see Pa.R.A.P. 2101, we will address Appellant's argument
regarding the timeliness of his PCRA petition to the extent we can discern it.
See Commonwealth v. Adams, 882 A.2d 496, 498 (Pa.Super. 2005)
(declining to quash appeal despite numerous substantial defects in
appellant's brief).


                                       -5
J-S81033-16




Judgment Entered.




J   seph D. Seletyn,
Prothonotary


Date: 11/8/2016




                       -6